Exhibit 10.19

FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), dated
as of September 24, 2008, is by and among MORTON’S OF CHICAGO, INC., an Illinois
corporation, (the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware
corporation (the “Parent”), those Subsidiaries of the Parent identified as a
“Guarantor” on the signature pages hereto (together with the Parent, the
“Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (as defined below) under the Credit Agreement (defined below)
(in such capacity, the “Administrative Agent”).

WITNESSETH

WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the “Lenders”)
and the Administrative Agent are parties to that certain Credit Agreement dated
as of February 14, 2006, as previously amended, modified or supplemented by that
certain First Amendment to Credit Agreement dated as of June 1, 2007, that
certain Second Amendment to Credit Agreement dated as of October 9, 2007 and
that certain Third Amendment to Credit Agreement dated as of February 27, 2008
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement as amended hereby);

WHEREAS, the Borrower desires to join certain Domestic Subsidiaries set forth on
Schedule 1 attached hereto (the “Non-Joined Subsidiaries”) to the Credit
Agreement as Additional Credit Parties as required pursuant to Section 5.10 of
the Credit Agreement;

WHEREAS, to the extent any Non-Joined Subsidiary did not become a Guarantor as
may be required pursuant to Section 5.10 of the Credit Agreement, an Event of
Default may exist under the Credit Agreement (the “Potential Event of Default”)
and the Administrative Agent (on behalf of the Required Lenders) has agreed to
waive any such Potential Event of Default on a one-time basis;

WHEREAS, the Credit Parties have requested that the Administrative Agent (on
behalf of the Required Lenders) agree to amend certain provisions of the Credit
Agreement as described herein; and

WHEREAS, the Administrative Agent (on behalf of the Required Lenders) has agreed
to the amendments and are willing to grant such waiver as requested by the
Credit Parties, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Adjusted Leverage Ratio. The definition of “Adjusted Leverage Ratio” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““Adjusted Leverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve-month period ending on the
last day of any fiscal quarter of the Parent, the ratio of (a) the sum of
(i) Funded Debt of the Parent and its Subsidiaries (other than Excluded Joint
Ventures) on the last day of such period plus (ii) the product of eight
(8) multiplied by Consolidated Rent Expense (excluding that portion of
Consolidated Rent Expense attributable to Excluded Joint Ventures) to
(b) Consolidated EBITDAR for such period.”

1.2 Consolidated Fixed Charges. The definition of “Consolidated Fixed Charges”
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““Consolidated Fixed Charges” shall mean, for any period, the sum of (i) the
portion of Consolidated Interest Expense (excluding that portion of Consolidated
Interest Expense attributable to Excluded Joint Ventures) paid or payable in
cash during such period plus (ii) Scheduled Funded Debt Payments (excluding that
portion of Scheduled Funded Debt Payments attributable to Excluded Joint
Ventures) for such period plus (iii) amounts paid or payable in cash in respect
of federal, state, local and foreign income, value added and similar taxes by
the Parent and its Subsidiaries (other than Excluded Joint Ventures) on a
consolidated basis for such period (reduced by the amount of any refund of such
taxes during such period) plus (iv) Consolidated Rent Expense (excluding that
portion of Consolidated Rent Expense attributable to Excluded Joint Ventures)
for such period plus (v) dividends, stock repurchases and other Restricted
Payments (in each case, other than Parent Share Repurchases made pursuant to
Section 6.10(d)(i), 6.10(d)(ii) and 6.10(g)) made in cash by the Parent and its
Subsidiaries (other than Excluded Joint Ventures) during such period, all as
determined in accordance with GAAP. For the avoidance of doubt, separation
payments made to Allen Bernstein pursuant to his Employment Separation Agreement
shall not be included in the calculation of Consolidated Fixed Charges.”

1.3 Consolidated Net Income. The definition of “Consolidated Net Income” in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence to the end thereof:

“Consolidated Net Income shall include net income attributable to an Excluded
Joint Venture only to the extent such Excluded Joint Venture distributes such
net income to a Credit Party or a Subsidiary (other than an Excluded Joint
Venture).”

 

2



--------------------------------------------------------------------------------

1.4 Excluded Joint Ventures. Section 1.1 of the Credit Agreement is hereby
amended by adding the following defined term thereto in the appropriate
alphabetical order:

““Excluded Joint Venture” shall mean any (a) Subsidiary of a Credit Party that
is a joint venture between a Credit Party or a Subsidiary, on one hand, and a
third party that is not a Credit Party, Subsidiary or Affiliate thereof, on the
other hand, established in connection with the start-up, opening and operation
of new restaurant locations and (b) any Subsidiary of an entity described in
clause (a) hereof; provided, that with respect to any such joint venture or
Subsidiary thereof, no Indebtedness or other obligations of such Excluded Joint
Venture or Subsidiary shall be recourse to any Credit Party or Subsidiary (other
than such Excluded Joint Venture or Subsidiary).”

1.5 Indebtedness. Section 6.1(j) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(j) (1) Indebtedness of Excluded Joint Ventures; provided, that with respect to
any such joint venture, no Indebtedness or other obligations of such Excluded
Joint Venture shall be recourse to any Credit Party or Subsidiary (other than
such Excluded Joint Venture) and (2) other Indebtedness of Foreign Subsidiaries
in an aggregate principal amount at any time outstanding not to exceed
$5,000,000;”

1.6 Restricted Payments.

(a) Clause (d)(i) of Section 6.10 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(i) repurchase Capital Stock, or warrants, options or other rights to acquire
Capital Stock, of the Parent in an aggregate amount not to exceed $2,000,000 in
any fiscal year of the Parent and $10,000,000 during the term of this Agreement
and”

(b) Clause (g) of Section 6.10 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(g) the Parent may repurchase Capital Stock, or warrants, options or other
rights to acquire Capital Stock, of the Parent in an aggregate amount not to
exceed $6,000,000 during the term of this Agreement; provided, that with respect
to any fiscal year of the Parent, the Parent may not make any such repurchases
pursuant to this clause (g) during such fiscal year until the Credit Parties
have completely exhausted the baskets for Restricted Payments set forth in
Section 6.10(d)(i) and 6.10(d)(ii) (including any amounts available thereunder
carried forward from previous fiscal years) for such fiscal year; provided,
further, it is hereby understood and agreed that repurchases of Capital Stock by
the Parent in 2008 shall be applied to the baskets set forth in clauses
6.10(d)(i) and 6.10(d)(ii) prior to use of the basket for repurchases of Capital
Stock in this clause 6.10(g).”

(c) A new clause (h) is hereby added to Section 6.10 of the Credit Agreement to
read as follows:

 

3



--------------------------------------------------------------------------------

“(h) an Excluded Joint Venture may (1) make Restricted Payments ratably to the
holders of its Capital Stock according to their respective ownership interests
and (2) make Restricted Payments to the owners of its Capital Stock to the
extent required by the organizational documents governing the operation of such
Excluded Joint Venture.”

(d) The last sentence of Section 6.10 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“Notwithstanding the foregoing, the Parent shall not be permitted to repurchase
Capital Stock, or warrants, options or other rights to acquire Capital Stock, of
the Parent, whether pursuant to clause 6.10(d), 6.10(g) or otherwise, in excess
of $20,000,000 during the term of this Agreement.”

ARTICLE II

WAIVER

2.1 Waiver of Potential Event of Default.

Notwithstanding the provisions of the Credit Agreement to the contrary, the
Administrative Agent (on behalf of the Required Lenders) hereby waives (the
“Waiver”), on a one-time basis, the Potential Event of Default so long as the
Credit Parties shall within thirty days of the Fourth Amendment Effective Date
cause (i) each Non-Joined Subsidiary to become a Guarantor under the Credit
Agreement by way of execution of a Joinder Agreement and (ii) deliver to the
Administrative Agent substantially the same documentation required pursuant to
Sections 4.1(b)-(e) and 5.12 of the Credit Agreement and such other
documentation as the Administrative Agent may reasonably request. Failure to
comply with the foregoing shall constitute an Event of Default.

The Waiver shall be effective only to the extent specifically set forth herein
and shall not (i) be construed as a waiver of any breach or default other than
as specifically waived herein nor as a waiver of any breach or default of which
the Lenders have not been informed by the Borrower, (ii) affect the rights of
the Lenders to demand compliance by the Borrower with all terms and conditions
of the Credit Agreement in all other instances, (iii) be deemed a waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or Required Lenders’ consent or approval under the Credit Agreement or
(iv) except as waived hereby with respect to the Potential Event of Default, be
deemed or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s or the Lenders’ exercise of any rights or remedies under
the Credit Agreement or any other document executed or delivered in connection
therewith, whether arising as a consequence of any Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.

 

4



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions.

This Amendment shall become effective as of the date hereof (the “Fourth
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

(b) Executed Consents. The Administrative Agent shall have received executed
consents, substantially in the form of Exhibit A attached hereto (a “Lender
Consent”), from each of the Required Lenders authorizing the Administrative
Agent to enter into this Amendment on their behalf.

(c) Amendment Fee. The Administrative Agent shall have received from the
Borrower, on behalf of each Lender that executes and delivers a Lender Consent
to the Administrative Agent by 5 p.m. (Charlotte, NC time) on September 23,
2008, an amendment fee of $5,000 for each approving Lender.

(d) Other. The Administrative Agent shall have received such other documents,
agreements or information which it may reasonably request relating to the Credit
Parties and the transactions contemplated by this Amendment and any other
matters relevant hereto or thereto, all in form and substance satisfactory to
the Administrative Agent in its sole good faith discretion.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. All references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

4.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws

 

5



--------------------------------------------------------------------------------

affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct as of the date hereof (except for
those which expressly relate to an earlier date) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date).

(e) Before and after giving effect to this Amendment, (1) no Default or Event of
Default exists; and (2) the Credit Parties are in compliance with all financial
covenants set forth in Section 5.9 of the Credit Agreement.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The execution, delivery and performance of this Amendment by the Credit
Parties will not violate any Requirement of Law or contractual obligation of any
Credit Party in any respect that could reasonably be expected to have a Material
Adverse Effect.

4.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Documents.

4.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

4.5 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

4.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH,

 

6



--------------------------------------------------------------------------------

THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

4.8 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

4.9 Fees. The Borrower agrees to pay all reasonable out-of-pocket, due diligence
expenses and other related expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees, disbursements and other charges of
Moore & Van Allen PLLC.

4.10 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

4.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Borrower, the Guarantors, and the Administrative Agent
(on behalf of itself and the Lenders) have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:   MORTON’S OF CHICAGO, INC.,   an Illinois corporation   By:  

/s/ RONALD M. DINELLA

  Name:   Ronald M. DiNella   Title:   Senior Vice President & Chief Financial
Officer PARENT:   MORTON’S RESTAURANT GROUP, INC.,   a Delaware corporation  
By:  

/s/ RONALD M. DINELLA

  Name:   Ronald M. DiNella   Title:   Senior Vice President & Chief Financial
Officer GUARANTORS:   PORTERHOUSE, INC.,   a Delaware corporation   MORTON’S OF
CHICAGO/ATLANTA, INC.,   an Illinois corporation   MORTON’S OF CHICAGO/BUCKHEAD,
INC.,   a Delaware corporation   MORTON’S OF CHICAGO/CHICAGO, INC.,   a Delaware
corporation   MORTON’S OF CHICAGO/CINCINNATI, INC.,   a Delaware corporation  
MORTON’S OF CHICAGO/CLAYTON, INC.,   a Delaware corporation   MORTON’S OF
CHICAGO/CLEVELAND, INC.,   an Illinois corporation   MORTON’S OF
CHICAGO/COLUMBUS INC.,   a Delaware corporation   MORTON’S OF CHICAGO/DALLAS,
INC.,   an Illinois corporation

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/DENVER, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/DETROIT, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/FIFTH AVENUE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/FLAMINGO ROAD CORP.,

a Delaware corporation

 

MORTON’S OF CHICAGO/HOUSTON, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/MINNEAPOLIS, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/NASHVILLE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PALM DESERT, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PHILADELPHIA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/PHOENIX, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PITTSBURGH, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PITTSBURGH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/PORTLAND, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PUERTO RICO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/ROSEMONT, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/SACRAMENTO, INC.,

a Delaware corporation

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  MORTON’S OF CHICAGO/SAN ANTONIO, INC.,   a Delaware corporation  

MORTON’S OF CHICAGO/SAN DIEGO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN FRANCISCO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SANTA ANA, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SCOTTSDALE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SEATTLE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/VIRGINIA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/WASHINGTON D.C. INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/WASHINGTON SQUARE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/WESTBROOK, INC.,

an Illinois corporation

 

PORTERHOUSE OF LOS ANGELES, INC.,

a Delaware corporation

 

MOCGC CORP.,

a Virginia corporation

 

MORTON’S OF CHICAGO HOLDING, INC.,

a Delaware corporation

 

ARNIE MORTON’S OF CHICAGO/FIGUEROA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO MARYLAND HOLDING, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/BALTIMORE LLC,

a Delaware limited liability company

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/BETHESDA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ANAHEIM LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ATLANTIC CITY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO FLORIDA HOLDING, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/BOCA RATON, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CORAL GABLES, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/MIAMI LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NORTH MIAMI BEACH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ORLANDO LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/PALM BEACH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/BOSTON LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CHARLOTTE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CRYSTAL CITY LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/DENVER CRESCENT TOWN CENTER, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/FORT LAUDERDALE, LLC,

a Delaware limited liability company

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/GREAT NECK LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HACKENSACK LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HARTFORD LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HONOLULU LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/INDIANAPOLIS LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/JACKSONVILLE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/KANSAS CITY LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/KING OF PRUSSIA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/LOUISVILLE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NEW ORLEANS LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NORTHBROOK, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/MCKINNEY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/RESTON LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/RICHMOND LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/SCHAUMBURG LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/SOUTHPARK, LLC,

a Delaware limited liability company

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  MORTON’S OF CHICAGO/STAMFORD LLC,   a Delaware limited liability company  
MORTON’S OF CHICAGO/TROY, LLC,   a Delaware limited liability company   MORTON’S
OF CHICAGO/WACKER PLACE, LLC,   a Delaware limited liability company   MORTON’S
OF CHICAGO/WHITE PLAINS LLC,   a Delaware limited liability company   ITALIAN
RESTAURANTS HOLDING CORP.,   a Delaware corporation   BERTOLINI’S RESTAURANTS,
INC.,   a Delaware corporation   BERTOLINI’S OF CIRCLE CENTRE, INC.,   a
Delaware corporation   BERTOLINI’S/KING OF PRUSSIA, INC.,   a Delaware
corporation   BERTOLINI’S OF LAS VEGAS, INC.,   a Delaware corporation  
BERTOLINI’S AT VILLAGE SQUARE, INC.,   a Delaware corporation   By:  

/s/ RONALD M. DINELLA

  Name:   Ronald M. DiNella   Title:   Senior Vice President & Chief Financial
Officer  

ARNIE MORTON’S OF CHICAGO/BURBANK LLC,

a Delaware limited liability company

  By:  

/s/ RONALD M. DINELLA

  Name:   Ronald M. DiNella   Title:   Senior Vice President & Chief Financial
Officer

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  HOUSTON STEAKHOUSE, INC.,   a Texas corporation   CHICAGO STEAKHOUSE, INC.,  
a Texas corporation   SAN ANTONIO STEAKHOUSE, INC.,   a Texas corporation   By:
 

/s/ RONALD M. DINELLA

  Name:   Ronald M. DiNella   Title:   Senior Vice President & Chief Financial
Officer

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,   as Administrative
Agent   and on behalf of the Required Lenders   By:  

/s/ DENNIS WALTRICH

  Name:   Dennis Waltrich   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Morton’s Mexico Holding (USA), LLC

Morton’s of Chicago/ Boston Seaport LLC

Morton’s of Chicago/ Brooklyn LLC

Morton’s of Chicago/ Capitol Mall LLC

Morton’s of Chicago/ Carew Tower LLC

Morton’s of Chicago/ Indian Wells LLC

Morton’s of Chicago/ Leawood LLC

Morton’s of Chicago/ Miami Beach LLC

Morton’s of Chicago/ Naperville LLC

Morton’s of Chicago/ Park Place MD LLC

Morton’s of Chicago/ Philadelphia LLC

Morton’s of Chicago/ San Jose LLC

Arnie Morton’s of Chicago/ Woodland Hills LLC



--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
February 14, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among MORTON’S OF CHICAGO, INC., an Illinois
corporation, (the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware
corporation (the “Parent”), those Subsidiaries of the Parent identified as a
“Guarantor” on the signature pages hereto (together with the Parent, the
“Guarantors”), the lenders and other financial institutions from time to time
party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the Fourth Amendment to and Waiver to Credit
Agreement (the “Amendment”), dated as of September     , 2008, by and among the
Borrower, the Guarantors party thereto and the Administrative Agent and hereby
authorizes the Administrative Agent to execute and deliver the Amendment on its
behalf and, by its execution below, the undersigned agrees to be bound by the
terms and conditions of the Amendment and the Amended Credit Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the      day of September, 2008.

 

                                       
                                                               , as a Lender By:
 

 

Name:  

 

Title:  

 